Gaynor, J.:
Section 658 of the Code of Criminal Procedure provides that if a defendant in confinement under an indictment appears to be “insane” the court may appoint a commission to examine him and report to the court “ as to his sanity.” The next section provides *862that if the commission find the defendant “insane” the trial must be suspended until he becomes sane, and the court, if it deem his discharge dangerous to the public peace or safety, must commit him to a State lunatic asylum until he become sane.
The jurisdiction of the court to commit the defendant to a lunatic asylum is thus made to depend on the commission reporting him insane. This the commission did not do. Instead of plainly reporting that the defendant was insane or not it wrote what it calls an opinion “ per curiam,” which leaves the matter referred to them in a state of confusion.
The order should be reversed and the defendant discharged from the lunatic asylum and delivered over to the custody and confinement whence he came.
Woodward, Jenks and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and defendant discharged from the lunatic asylum and delivered over to the custody and confinement whence he came.